COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


RAYMOND GARNETT BATES
                                                                MEMORANDUM OPINION*
v.     Record No. 1543-06-2                                         PER CURIAM
                                                                  NOVEMBER 7, 2006
MOLINS RICHMOND, INC. AND
 INSURANCE COMPANY OF THE STATE
 OF PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellant.

                 (S. Vernon Priddy III; Paul W. Emigholz; Nancy J. Wan; Sands
                 Anderson Marks & Miller, on brief), for appellees.


       Raymond Garnett Bates (claimant) appeals a decision of the Workers’ Compensation

Commission finding that his claim was barred by the statute of limitations. Claimant argues the

commission erred in failing to apply the doctrine of imposition to save his claim.1 We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Bates

v. Molins Richmond, Inc., VWC File No. 201-16-16 (May 23, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Because claimant limited his argument on appeal to the issue of imposition, that is the
only issue we consider.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-